UNlTED'STATES D|STRlCT COURT
l\/llDDLE DlSTRlCT OF FLOR|DA

 

TAl\/IPA DlVlSlON
UN|TED STATES OF AI\/lERlCA,
v. CASE NO. 8:10-CR-4'l4-T-17AEP
ANTHONY JOSEPH HEN|G.
/
ORDER

This cause is before the Court on:
Dkt. 208 l\/lotion to Amend/Correct Clerical Error

Defendant Anthony Joseph Henig, QLQ Y, moves the Court to
correct clerical errors in D'efendant’s PSR, pursuant to Fed. R. Crim. P.
36.

Defendant Henig requests the following corrections:

1. Pars. 29 and 56 (Loss Amount):

Defendant Henig states that Defendant was charged with a loss
of $4,480.35. At sentencing Defendant Henig objected to this
loss amount and the objection was sustained Defendant Henig
states that the loss amount of $4,480.34 was not removed from
Par. 56 of Defendant’s PSR. Defendant Henig requests that this
amount be removed from Par. 56.

2. Pars. 33, 56, 106 (Loss Amount):'

Defendant Henig states that Defendant was charged with a loss
amount of $36,523.25. Defendant Henig states that this amount

was objected to but Defendant did not receive confirmation of

the result of the objection. Defendant Henig requests that $36,523.25
be removed from Par. 56.

Case No. 8:10-CR-414-T-17AEP
Defendant Henig states that the corrected loss amount in Par. 56
should be $180, 520 84 and not $292, 262. 11.
3. Pars. 52 and 56 (Loss Amount):
Defendant Henig states that Defendant Henig was charged with
the loss amount of $44,209.31. Defendant Henig requests that this
loss amount be removed from Par. 56.
4. Pars. 92 through 100 (Criminal History):
Defendant Henig states that for the conduct in Pars. 92 through
100, the 12 criminal history points for this conduct should be changed to
3 criminal history points.
5. Pars. 102 and 103 (Criminal History):
Defendant Henig states that Defendant was given 6 criminal history
points for this conduct, and should have been given 3 criminal history points.
6.. Par. 144:
Defendant Henig requests the following addition to Par. 144:
USSG Sec. 5G1.2 n ii, which states “Generally, multiple counts of 18
U.S.C. Sec. 1028A should run concurrently with one another in cases

in which the underlying offenses (in this case bank fraud) are groupable
under Sec. 3D1.2.”

l. Standard of Review
The district court’s application of Fed. R. Crim. P. 36 to correct its

judgment at sentencing as a matter of law is subject to d_e novo review. Fed. R.

Crim. P. 36 may not be used to make a substantive alteration to a criminal sentence

Case No. 8:10-CR-414-T-17AEP

ll. Backgrou'nd

Defendant Henig entered a plea of guilty to Counts One, Three, Nine and

Twelve of the indictment (Dkt. 74). The Plea Agreement contains a provision

waiving the right to appeal the sentence except under certain limited grounds, and

the right to collaterally challenge the sentence, (*Dkt. 74, pp. 13-14).

Defendant Anthony Joseph Henig was sentenced on July 8, 2011'. (Dkts. 123,

150):.

Count One:

Count Three:

Count Nine:

Count Twelve:

56 months imprisonment (concurrent with Count Three)
60 months supervised release (concurrent)

Fine waived

Restitution $87,504.94 (concurrent)

Special Assessment $100.00

56 months imprisonment (concurrent with Count One)
36 months supervised release (concurrent)

Fine Waived '

Restitution $87,504.94 (concurrent)

Special Assessment $100.00

24 months imprisonment (consecutive to Counts One, Three)
12 months supervised release (concurrent)

Fine Waived

Restitution $87,504.94 (concurrent)

Special Assessment $100.00

24 months imprisonment (consecutive to Counts One, Three,
Nine)

12 months supervised release (concurrent)

Fine Waived . _ '

Restitution $87,504.94 (concurrent)

Special Assessment $100.00

Case No. 8:10-CR-414-T-17AEP

Forfeiture l\/loney Judgment in the amount
of$182,000. (Dkts. 74, pp. 8-10, Dkt. 124,
joint and several with co-defendants Lange,
Kirklin and Fields) ~

At sentencing, the Court sustained Defendant Henig’s Objection to Paragraphs
29, 56, 74, 75, 81, 84 and 144 [USSG Secs. 281.1(b)(1) and 2B1.1(b)(2) -
Amount of Loss and Number of Victims]. The Court stated in the Addendum:

“Def. Obj. is sustained Govt. agrees with Defense. Granted. 7/8/201 1

The final paragraph of Probation’s response to Defendant’s Objection states:

Should the Court sustain defense counsel’s objection, the total offense
level would become 20, criminal history category Vl, with a guideline
range of 70 to 87 months as to Counts One and Three. The fine range
would not change “See PSR Par. 144.”

The Court noted in PSR Par. 144:

Guideline Provisions: Based on a total offense level of 20 and a
criminal history category of Vl, the guideline imprisonment range is
70 - 87 months. The guidelines require an additional two year
consecutive imprisonment sentence for Counts Nine and/or
Twelve. USSG Sec. 5G1.2(a).

At sentencing, the Court granted Defendant Henig’s l\/lotion for Downward
Departure pursuant to USSG 5K2.23. (Dkts. 125, 126). The Court also granted
Defendant Henig’s motion for variance pursuant to 18 U.S.C. Sec. 3553(a)(1)-(7).

Case NO. 811 O-CR-414-T-17AEP

On the Government’s Motion, the Court granted the l\/lotion to Dismiss Counts

Two, Ten, Eleven and Thirteen of the lndictment.

An Amended Judgment was entered on September 29, 2011. The Final
Judgment was amended only as to restitution details. The total Restitution is
$110,511.99. (Dkt. 169). At the time of sentencing, the U.S. Probation Office had

not received all restitution amounts and contact information from the victims. »
lll. Discussion
A. Objection to Loss Amount at Sentencing

The only objection reflected in the PSR is Defendant’s objection

to being held accountable for the conduct in Par. 29.:

29. Law enforcement’s inventory search of Lange’s vehicle and
the residence Lange shared with Kirklin at the time of their
arrest on December 15, 2008, located various pieces of
stolen mail with 17 different addressees This stolen mail
included 18 checks dated from September 16, 2008, to
December 11, 2008, totaling $4,480.35. These checks
were stolen by Lange, Henig, and Kirklin from mailboxes
belonging to various businesses throughout Florida.

The Court sustained Defendant’s objection, and noted this on the PSR.

Par. 56 is a list of the losses for which Defendant Henig is held
accountable The loss item of $4,480.35 is included in the total
loss amount of $292, 262.11; the total loss amount is reduced to $287,781.76.

case No. 8;10-cR-414-T-17AEP

The Offense Level Computation is affected by Defendant’s
objection:

70. Defendant Henig was sentenced under the guidelines
' manual in effect on November 1, 2010.

71. Count One: Bank Fraud
USSG Sec. 281.1

Count Three: Theft of l\/lail l\/latter
USSG Sec. 2B1.1

Pursuant to USSG Sec. 3D1.2(d), Counts One and
Three are grouped together based upon “the total
amount of harm or loss,” that is, the value of the
mail matter stolen, and the value of the

fraudulent checks and other fraudulent activities
during their scheme.

72. Counts Nine and Twe|ve each violate
18 U.S.C. Sec. 1028A. Pursuant to USSG Sec.
281.6(a), “the guideline sentence is the term of
imprisonment required by statute,” and the
sentencing guidelines “shal| not apply”

73. b Base foense Level: Pursuant to
USSG Sec. 2B1.1(a)(1): 7

74. Specific Offense Characteristics: The defendant is held
accountable for a loss of $292,262.11. Therefore
pursuant to USSG Sec. 281.1(b)(1)(G), there is a
12-level increase because the loss was more than
$200,000, but not more than $400,000. +12

No change; after deducting $4,480.35, the loss
still exceeds $200,000.

75. Specific Offense Characteristic: The offense
involved at least 59 victims (17 addressees in
paragraph 29 from stolen mail recovered on

6

case No. 8;10~cR-414-T-17Ai-:P

December 15, 2008, 21 addresses in paragraph

52 from stolen mail recovered July 31, 2009,

and 21 victims in paragraph 64) g

(According to USSG_ Sec. 281.1(b)(2)(B), there is a

four-level upward adjustment because the '

offense involved 50 or more victims) ' (+4)

Because the 17 addressees in paragraph
29 are deducted, the offense involves

at least 42 victims. Therefore, there

is a two-level upward adjustment

rather than a four-level upward adjustment +2
76. Specific Offense Characteristics:

sophisticated means +2
78. Victim Related Adjustment 7 t 0
79. Adjustment for Role in the Offense ~0
80. Adjustment for Obstruction of Justice 0
81. Adjusted Offense Level 23
82. l Adjustment for Acceptance of Responsibility -2
83. Addrtionai Adjusrmem , l -1
Total Offense Level - 20 _

The Statement of Reasons reflects that the Court has adopted the PSR
with the following change: “The Court found that the defendant was not
involved in the conduct in paragraph 29; thereby reducing the number of

victims and the total offense level is 20.”

case No.v szto-cR-414-T-17AEP

After consideration, the Court denies Defendant Henig’s l\/|otion
as moot as to Defendant’s request to amend the PSR as to Par. 29. The Court
included notations in the PSR that plainly indicate that $4,480.35 is not a loss for
which Defendant Henig is held accountable Par. 144 was amended by handwritten

notations made at sentencing to state:

144. Guideline Provisions: Based on a total offense level of 20
and a criminal history category of Vl, the guideline imprisonment
range is 70 - 87 months. The guidelines require an additional
two year consecutive imprisonment sentence for Counts
Nine and/or Twelve. USSG Sec. 5G1.2(a).

B. Additional Amendments to Loss Amount

The PSR is silent as to Defendant Henig’s requests for additional
amendments to the loss amounts, $36,523.25, and $44,209.31. There is
an absence of related changes to the number of victims.

After consideration, the Court concludes that Defendant Henig’s
request to amend additional loss amounts involve more than
the correction of clerical errors, and therefore, as to Pars. 33, 52, 56, and

106, these requests are`denied.
C. Criminal History Points

Defendant Henig now objects to Pars. 92 through 100, seeking three
criminal history points rather than twelve, and Pars. 102 and 103, seeking three

criminal history points rather than six.criminal history points.

A change in criminal history points is a substantive change to the PSR.

Fed. R. Crim. P. is to be used to correct clerical errors,'where such errors are

8

Case NO. 811 0-CR-414-T-17AEP

“minor” or “mechanical" in nature. United States v. Portillo, 363 F.3d 1161, 1165
(11th Cir. 2004). ln other cases the Eleventh Circuit has held that errors as

to prior convictions are not “minor” or “uncontroversial.” Therefore, Rule 36 may
not be used to correct such an error. See, e.g., United States v. Scott, 327 Fed.
Appx. 850 (11th Cir. June 2, 2009)(unpublished); United States v. Rat|iff, 735 Fed.
Appx. 702 (11th Cir. Aug. 24, 2018)(unpublished). `

Defendant Henig’s PSR shows a total of 25 criminal history points. According
to the sentencing table, (Chapter 5, Part A),13 or more criminal history points
establish a criminal history category of Vl. Even if the Court were able to grant a
reduction of twelve criminal history points, Defendant Henig’s criminal history is still
13 or more, therefore, Defendant Henig remains in a criminal history category of

\/l, giving a range of 70 to 87 months.

After consideration, the Court denies Defendant Henig’s l\/lotion
as to Defendant’s criminal history points.

' C. Request for Addition to Paragraph 144

Defendant Henig has requested that the Court add the following to
Par. 144:

USSG Sec. 5G1.2 n ii, which states “Generally, multiple counts of 18
U.S.C. Sec. 1028A should run concurrently with one another in cases
in which the underlying offenses (in this case bank fraud) are groupable
under Sec. 3D1.2."

ln this case, the Court imposed a sentence of imprisonment on Count
Nine (aggravated identity theft) that is consecutive to Counts Gne and Three, and

imposed a sentence of imprisonment on Count Twe|ve (aggravated identity

9

Case No. 8:10-CR-414-T-17AEP

theft). that is consecutive to Counts One, Three and Nine.

The PSR accurately reflects that the guideline sentence is the term
of imprisonment required by statute, and the sentencing guidelines shall not apply.
(Par. 72). The PSR further reflects that, according to 18 U.S.C. Sec. 1028A(a)(1),
(b)(2) and (b)(4), a two year consecutive term of imprisonment is required for Count
Nine, and a consecutive or concurrent two year term is required for Count Twelve.
(Par. 143)_ l

The PSR further identifies factors that may warrant departure
(Pars. 168, 169), and factors that may warrant _a variance pursuant to 18 U.S.C.
Sec. 3553(a)(1)-(7), either downward or upward.

The Statement of Reasons reflects that the Court exercised
its discretion pursuant to grant a downward departure pursuant to a defense
motion to which the Government did not object, to take a discharged term
- of imprisonment into account in a related state case (USSG Sec. 5K2.23). The
Court granted a downward variance of fourteen months, which is the amount
of time that Defendant Henig served for his prior conviction in 2009, considered
relevant conduct under USSG Sec. 1B1.3, and explained the reason for the
downward variance.

After consideration, the Court denies Defendant Henig’s request to
add to Par. 144, because the requested addition does not.correct a clerical
error. Accordingly, it is `

10

Case No. 8:10-CR-414-T-17AEP

ORDERED that p_rg §_e_ Defendant Anthony Joseph Henig’s
l\/lotion to Amend/Correct C|erical Error (Dkt. 208) is:

Pars. 29, 56 denied as moot;
Pars. 33, 56, 106 denied;
Pars. 52, 56 denied;

Pars. 92 - 100 denied;
Pars.`102-103 denied;
Par. 144 denied.

DONE and ORDERED in Chambers in Tampa, Florida on this Z%a`y`of
November, 2018.

 

 

Copies to:

 

All parties and counsel of record

_PQ _S_e Defendant:

/-\nthony Joseph Henig

No. 39491-018

FC| COLEl\/lAN l\/lEDlUl\/l 7

_ FEDERAL CORRECT|ONAL lNSTlTUTlON
P.O. BOX 1032

COLEl\/lAN, FL 33521

ll

